DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Terminal Disclaimer
The terminal disclaimer filed on March 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/420,150 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 23, 2016. It is noted, however, that applicant has not filed a certified copy of the 2016110563007 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-11 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant application is allowed in view of the terminal disclaimer filed on March 15, 2021. In addition, prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “soaking the hydrogen-containing transition metal oxide with a first ionic liquid capable of providing hydrogen ions and oxygen ions; and applying a gating voltage to the hydrogen-containing transition metal oxide through the first ionic liquid as a gate 
Claims 2-11 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 19, 2021